                    IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA



 STATE OF ALASKA, Department of Fish
 and Game,

                    Plaintiff,
            v.

 FEDERAL SUBSISTENCE BOARD, et
 al.,
                                                  Case No. 3:20-cv-00195--SLG
                    Defendants,

            and

 ORGANIZED VILLAGE OF KAKE,

                    Intervenor-Defendant.


  ORDER RE FIRST ALASKANS INSTITUTE’S MOTION FOR LEAVE TO FILE
                    BRIEF OF AMICUS CURIAE

      Before the Court at Docket 57 is First Alaskans Institute’s Motion for Leave to File

Brief of Amicus Curiae. No response to the motion was filed.

      Good cause being shown, IT IS ORDERED that First Alaskans Institute’s Motion for

Leave to File Brief of Amicus Curiae is GRANTED. The proposed amicus brief lodged at

Docket 57-1 is accepted as filed.

      DATED this 26th day of August, 2021, at Anchorage, Alaska.


                                              /s/ Sharon L. Gleason
                                              UNITED STATES DISTRICT JUDGE




          Case 3:20-cv-00195-SLG Document 61 Filed 08/26/21 Page 1 of 1
